Citation Nr: 1720472	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-27 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral shin splints.


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from March 2003 to November 2003.  He also had service in the Army National Guard from March 2001 to December 2004, to include a period of active duty for training from July 2002 to September 2002, and subsequent Reserve service.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2014 and June 2016, the Board remanded the issues for further development.  

FINDINGS OF FACT

1. The evidence is at least in relative equipoise as to whether the Veteran's bilateral hearing loss was incurred during his active service.  

2. Bilateral shin splints have not been shown at any time during the current appeal.  


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2016).  

2. The criteria for service connection for bilateral shin splints have not been met. 38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable determination to grant service connection for bilateral hearing loss, VA's duties to notify and assist are deemed fully satisfied regarding this issue.  There is no prejudice to the Veteran in proceeding to decide this issue.  
As for the issue of service connection for bilateral shin splints, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  See VA correspondence dated in January 2006.  

Further, all identified and all available authorized records relevant to the matter, to include service treatment records, post service treatment records, and examinations, have been requested or obtained.  VA has met all statutory and regulatory notice and duty to assist provisions.  The VA examination pertaining to the Veteran's legs, discussed further below, in conjunction with the other evidence of record is fully adequate as the examiner considered the Veteran's medical history and provided a clinical evaluation and opinion along with a supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Both the Records Management Center and the U.S. Army Human Resources Command confirmed that they did not have any outstanding service treatment records.  See letters dated in August 2016 and October 2016.  The Veteran has not alleged prejudice with regard to VA's statutory and regulatory notice and duty to assist provisions nor has he notified VA of any other records that need to be obtained.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  
Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

A. Bilateral Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993). Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz)is 40 decibels (dB) or greater; where the auditory thresholds for at least three of these frequencies are 26 dB or greater; or when the Maryland CNC speech recognition scores are less than 94%. 38 C.F.R. § 3.385.

Considering the claim for service connection for bilateral hearing loss, in light of the record and the governing legal authority, the Board finds that the evidence is at least in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  First, during the appeal period the evidence shows that the Veteran has bilateral hearing loss as defined by 38 C.F.R. § 3.385.  See February 2010 VA audiological examination whereby puretone thresholds for the right ear, in decibels (dBs), at 500, 1000, 2000, 3000, and 4000 Hz were as follows: 30, 30, 30, 30, and 20 and pure tone thresholds for the left ear, in decibels, at 500, 1000, 2000, 3000, and 4000 Hz were as follows 30, 30, 30, 30, and 25.  Second, the Veteran contends that he had in-service noise exposure from weapons and heavy machinery.  See, e.g., September 2009 claim and May 2010 notice of disagreement.  His assertions are competent and credible, as his DD-214 shows that his military occupational specialty was that of a combat engineer.  Under 38 U.S.C.A. § 1154(a), due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by the Veteran's service record and all medical and lay evidence.  

The Veteran also contends that he has had hearing loss since active service.  See, e.g., September 2009 claim.  As a lay person, the Veteran is competent to report symptoms of hearing loss since active service.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a lay witness is competent to testify to that which he has actually observed and is within the realm of his personal knowledge).  His statements as to ongoing hearing loss since service are credible as they are consistent with his circumstances of service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Thus, the Veteran has presented competent and credible evidence of continuous symptoms of hearing loss existing since service.  

In summary, the Board finds that the evidence establishes that the Veteran had acoustic trauma during service and continuous symptoms of hearing loss since service.  There is therefore probative evidence with regard to a nexus under 38 C.F.R. § 3.303(a) between service and the current bilateral hearing loss.  

In reaching this decision, the Board recognizes that before and after active service the Veteran served in the National Guard and in the Reserve.  However, the March 2001 enlistment audiogram into the National Guard does not show bilateral hearing loss for VA purposes.  The Board also is aware that there is conflicting evidence as to whether the Veteran meets the criteria for bilateral hearing loss pursuant to 38 C.F.R. § 3.385 as on the February 2010 VA examination he met the criteria but on the September 2016 VA audiological examination he did not meet the criteria.  However the current disability requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Resolving any doubt in favor of the Veteran, and taking into account the current disability standard set forth in McClain, the Board finds that bilateral hearing loss per VA standards has been met.  
Further, the evidence also is not conflict as to whether the Veteran's bilateral hearing loss is sensorineural hearing loss, in which case the presumptive service connection provisions of 38 C.F.R. § 3.303(b) would be applicable, or conductive hearing loss.  See February 2010 VA audiology report showing a diagnosis of conductive hearing loss and September 2016 VA examination showing a diagnosis of bilateral sensorineural hearing loss.  However, this matter need not be addressed further as the claim of service connection for bilateral hearing loss is being granted herein under the provisions of 38 C.F.R. § 3.303(a).

Lastly, the Board is cognizant that there are unfavorable VA opinions of record.  See, February 2010 and September 2016 VA audiological examinations.  However, these examinations are not based on a fully accurate factual premise as they either incorrectly indicate that the Veteran did not have high noise exposure after 2002 or had hearing loss (as defined by 38 C.F.R. § 3.385) prior to service.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (stipulating that an opinion based upon an inaccurate factual premise had no probative value).  The June 2015 VA opinion also is inadequate as it was based on the February 2010 VA audiology examination.  

Therefore, considering the totality of the evidence, the Board finds that the evidence is at least in equipoise on the question of a nexus between service and the current bilateral hearing loss.  Resolving reasonable doubt in the Veteran's favor, the claim for service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

B. Bilateral Shin Splints

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  The United States Court of Appeals for Veterans Claims (Court) has also held that, in the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007). 

The Veteran contends that during service he was a combat engineer, that he was treated for shin splints in July 2002, and that his shin splints resulted from long distance road marches under full rucksack.  See September 2009 claim.  He asserted that walking also aggravated his shin splints.  See May 2010 notice of disagreement.  Service treatment records in August 2002 show an assessment of shin splints.  

In August 2012, the VA examiner noted that the Veteran was diagnosed with bilateral shin splints in 2002 and that he denied injury to legs in service but reported the onset of bilateral shin pain during physical training, which never resolved. After reviewing the claims file and examining the Veteran, the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness based on the rationale that there was no clinical evidence of shin splints or any lower leg condition and that the examination was normal. The August 2012 VA opinion is highly probative as it was based on medical principles and applied to the facts of the case. Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008). The examiner considered the Veteran's medical history and relevant complaints in proffering the opinion.  The opinion is uncontroverted by the other competent evidence of record.  

As for the Veteran's lay assertions that he has bilateral shin splints, he is competent to report that which he has personally experienced, such as pain.  Layno v. Brown, 6 Vet. App. 465, 470 (1994). However pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Board has considered the Veteran's statements.  However, although he is competent to describe symptoms observable to a lay person and his statements that he has pain are credible, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of the specific disability at issue.  Therefore, the Veteran's lay statement that he has bilateral shin splints lacks competency.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  The Veteran's opinion that he has bilateral shin splints is outweighed by the August 2012 VA examiner's opinion establishing that he does not have such disability.  A diagnosis of bilateral shin splints is a complex medical matter beyond the ken of a layperson, and, in this regard, a medical professional has greater skill.  Id.  

In sum, the evidentiary requirement of demonstrating a current disability has not been satisfied.  There is no doubt of material fact to be resolved in the Veteran's favor, and the claim of service connection for bilateral shin splints must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for bilateral shin splints is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


